DECISION ON DEFENDANT'S MOTION TO REDUCE SENTENCE
The defendant, John Froais, is before the Court on his motion to reduce sentence pursuant to Rule 35, Super R. Crim. P.
John Froais was tried and convicted by a jury on charges of assault with a dangerous weapon (a gun) and robbery. The victim was an off duty Providence policeman, James M. Galvin. Galvin was kicked and punched after having been knocked to the ground by Froais, and while on the ground, Froais forceably robbed Galvin's police revolver from him, put the gun to Galvin's forehead and told Galvin, "I am going to kill you."
On the robbery charge, Froais was sentenced to a term of 25 years, 15 of which was to be served, and the remainder 10 years suspended. On the assault with a dangerous weapon charge he was sentenced to a term of 10 years, to be served concurrent with the 15 years to be served on the robbery charge. On February 3, 1995 the Rhode Island Supreme Court denied and dismissed his appeal. Thereafter, and within the time required by Rule 35, he duly filed the instant motion to reduce sentence.
Several hearings were held on the defendant's motion. In addition, numerous letters all recommending favorable action on the motion were received by the Court. It was brought out at the hearings that the defendant, while his appeal was pending, had commenced a business in Massachusetts, where he resided, and that the business was becoming a successful one. The defendant at the hearing expressed both his personal remorse as well as apology for his actions against Officer Galvin. He offered to fully compensate Galvin for any losses sustained by Galvin.
This Court after conscientious review and reconsideration of both the defendant's attitude and sentence, believes that he now sincerely appreciates and regrets his criminal actions of April 4, 1991, and that some leniency in his sentence is now warranted. It is also to be noted, that a co-defendant, Michael Belsito, who aided and abetted the felony assault appeared before another Justice of this Court, and upon his plea, had sentence deferred.
The defendant's sentence on Count 1 is reduced to twenty years, seven to be served and the remainder thirteen years are suspended; and he is to be on probation for a period of thirteen years following his release from the Adult Correctional Institutions.
On Count 3, being the assault with a dangerous weapon conviction, sentence is reduced as follows: ten years; seven to be served, the remainder three are suspended and he is placed on probation for a period of three years following his release from the Adult Correctional Institutions.
The sentences on Counts 1 and 3 above are to run concurrent with each other.